



COURT OF APPEAL FOR ONTARIO

CITATION: Drungas v. Hamilton (City), 2022
    ONCA 16

DATE: 20220114

DOCKET: C68895

Doherty, Tulloch and Thorburn
    JJ.A.

BETWEEN

Hristos Drungas

Plaintiff (Appellant)

and

The Corporation of the City of Hamilton

Defendant (Respondent)

Hristos Drungas, appearing in person

Stefan Juzkiw, for the appellant

Daniell F. Bartley, for the respondent

Heard: January 7, 2022 by
    video conference

On appeal from the order of Justice L.
    Sheard of the Superior Court of Justice, dated August 16, 2019, striking the
    appellants statement of claim.

REASONS FOR DECISION


[1]

The respondent, the City of Hamilton, moved for
    an order striking the appellants statement of claim and, alternatively, for an
    order dismissing the appellants action. The motion judge was satisfied the
    appellants action could not go forward for several reasons, any one of which
    would have justified the order made.

[2]

The motion judges reasons demonstrate that she
    carefully considered the various arguments advanced by the parties before her.
    We agree with her analysis and her conclusions that the statement of claim
    should be struck and, alternatively, that if the appellants claim survived,
    the action should be dismissed.

[3]

In particular, and in response to the thrust of
    the argument on appeal, we agree with the motion judge that the facts as
    pleaded do not establish a breach of the
Accessibility for Ontarians with
    Disabilities Act, 2005
, S.O. 2005,
    c.11
. Nor does the claim provide any basis to find that a breach of
    the Act could give rise to a civil cause of action against the City by the
    appellant.

[4]

The reasonable apprehension of bias argument is
    without merit. It was not pursued by Mr. Juzkiw in oral argument.

[5]

The appellant has appealed the costs ordered on
    the motion. Although the appellant is required to obtain leave to appeal costs,
    we have considered his submissions with respect to costs on the merits. The
    appellant did not have the assistance of counsel when he filed his material on
    appeal.

[6]

The costs order made by the motion judge, which
    addresses the costs of the action, was reasonable and we see no reason to
    interfere with it.

[7]

The respondent is entitled to costs on the
    appeal. In all the circumstances, we are satisfied that the respondent should have
    costs in the amount of $3,000, inclusive of disbursements and all relevant
    taxes.

Doherty J.A.

M. Tulloch J.A.

J.A. Thorburn J.A.


